Title: Enclosure: John Nicholson to Thomas Mifflin, [2 July 1791]
From: Nicholson, John
To: Mifflin, Thomas



[Philadelphia, July 2, 1791]
sir,

Through the secretary of The Commonwealth I have received a copy of a letter circular from the secretary of the Treasury of The United States addressed to your Excellency on the subject of Certificates of state debt issued for Certificates of Continental debt and relative to the assumption thereof. As the regulations and provisions of this state enable such creditors to repossess themselves of the Continental Certificates received for them by the state I apprehend that the case of such creditors of penna. is fully provided for. However in case the secretary of the Treasury wishes to be informed of The quantity Issued by Penna. and now out of this kind, and your Excellency should chuse to lay the same before him; I beg leave to represent that the whole quantity so issued was 5.167 695 33/90 Dollars of which 316,864 30/90 Dolls. were redeemed by The state, and upwards of ⅔ds. of the remainder have been returned in exchange for the Continental Certificates, and, that the residuary sum is diminishing Daily by farther applications and exchanges thereof.
I have the honor to be   sir   your Most Obed servant
Jno NicholsonCompt Genls OfficeJuly 2d 1791.
His Excellency Thos Mifflin Esqr Governor of Penna.

